Citation Nr: 1759204	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-08 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher evaluation for thoracolumbar scoliosis with degenerative changes of the thoracic spine, rated as 10 percent disabling prior to January 25, 2017, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1990 to November 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is currently held by the RO in Houston, Texas.  

The Veteran testified before the Board in February 2016; a transcript of that hearing is of record.  The Board previously issued remands on this matter in December 2015, April 2016, and December 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to assist the Veteran in the development of his claim.  In June 2017, the Veteran submitted a general release to obtain private medical records from Dr. Stanley C. Jones.  There is no indication in the claims file that the AOJ attempted to obtain these records.  Thus, remand is necessary.  See 38 U.S.C. § 5103A(b) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disability that have not been associated with the claims file, to include treatment by Dr. [REDACTED].  A signed release form should be completed for each private treatment provider.   

All efforts to procure the records must be documented in the claims file.   

2.  Review the record to ensure that the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not granted in full, issue a supplemental statement of the case and provide the appellant an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




